Citation Nr: 0205847	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD) at any time during 
the period from March 1, 1991 to June 7, 1993.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD at any time during the period from August 1, 1993.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  By decision in September 1998, the 
Board found that the evidence submitted by the veteran was 
new and material and, based on the entire evidence of record, 
determined that service connection was warranted for PTSD.  
The RO effectuated the Board's decision and assigned 
disability evaluations as follows: a temporary total (100%) 
evaluation under 38 C.F.R. § 4.29 from November 15, 1990 to 
February 28, 1991; a 50 percent rating from March 1, 1991 to 
June 7, 1993; a temporary total (100%) evaluation under 
38 C.F.R. § 4.29 from June 8, 1993 to July 31, 1993; and a 50 
percent evaluation from August 1, 1993.  


FINDINGS OF FACT

1.  The rating criteria in effect prior to November 7, 1996 
are most favorable to the veteran in evaluating his appeal.

2.  During the period from March 1, 1991 to July 2, 1992, the 
veteran's PTSD was manifested by mild depression and social 
withdrawal, and was productive of no more than considerable 
social and industrial impairment.  

3.  From July 2, 1992, the veteran's PTSD has rendered him 
unable to obtain and maintain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD were not met at any time during the period from March 1, 
1991 to July 2, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.7 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

2.  The criteria for a 100 percent rating for PTSD from July 
2, 1992 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.7; 38 C.F.R. § 4.132, Diagnostic Code 9411. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The record includes VA and private 
outpatient treatment records relevant to the rating period on 
appeal.  He has not indicated that there are any additional 
medical records that could be obtained.  Additionally, the 
veteran has been provided multiple VA examinations in 
relation to his psychiatric disability.  

The record discloses that the March 1999 rating decision 
provided the veteran with the reasons and bases for currently 
assigned evaluations.  The statement of the case and the 
supplemental statements of the case provided the veteran with 
the applicable criteria governing a higher evaluation for 
PTSD.  These notification letters were sent to the veteran's 
latest address of record, and correspondence copies were 
mailed to the veteran's accredited representative.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  However, the Board finds that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The medical evidence of record reflects that the veteran 
underwent continuous treatment for PTSD, including individual 
psychotherapy and medication.  In October 1991, his status 
was described as stable although he slept somewhat fitfully.  
Objectively, he had good contact and his affect was fairly 
cheerful.  The following month, he reported that he was 
mildly depressed after combat nightmares and tended to 
isolate himself from others.  An entry in February 1992 noted 
that he was becoming frustrated with not being able to work 
and being socially isolated.  He stated that he sometimes 
felt like he was going to explode but denied being a danger 
to himself or others at that time.  In April 1992, his affect 
was improved and his conversation was spontaneous with good 
eye contact.  In May 1992, he continued to appear very 
depressed.  He admitted to homicidal and suicidal ideations 
but denied any plans and stated that he worked very hard to 
keep these thoughts under control and felt that he could 
continue to do so.  He admitted to being very socially 
withdrawn.  

A report of VA evaluation on July 2, 1992 noted that the 
veteran continued to have problems with sleeplessness and 
nightmares and was extremely avoidant.  He lived in a rural 
area with his girlfriend and rarely went into town because he 
was uncomfortable around people.  He reported spending much 
of his time alone in the woods or just sitting and thinking.  
His mood continued to be depressed.  He reported having a 
significant amount of internal rage which he kept suppressed 
mainly by avoiding contact with people.  It was noted that 
the veteran was not able to get and hold a job because of 
anxiety and discomfort with people, and because he lived in a 
remote area and did not have transportation.  The diagnoses 
included PTSD.  

On VA examination in October 1992, the veteran reported 
difficulties with authority figures, legal system, 
interpersonal relationships, and inability to function in 
society to the point where he would recluse himself.  His 
reported symptomatology included weekly nightmares, 
confusion, night sweats, being easily startled and 
flashbacks.  It was noted that he had been unemployed for the 
past five years.  Objectively, the veteran's grooming, 
hygiene and eye contact were good.  There was no psychomotor 
retardation or agitation.  His speech was in normal tone and 
volume and was coherent.  There was no pressured speech, 
flight of ideas, or loose associations.  The veteran reported 
having auditory hallucinations at times without being able to 
recognize the voices.  He denied any visual, gustatory, or 
tactile hallucinations.  He did not appear to be responding 
to any internal stimuli.  He reported having paranoid 
ideation that people were out to harm him.  There were no 
grandiose delusions and no thought broadcasting or thought 
insertion.  He had fleeting suicidal ideation and thoughts of 
harm to others at times.  He also had decreased appetite, 
insomnia, anhedonia, and decreased motivation.  He was alert 
and oriented in all spheres.  His mood was constricted and 
his affect was flat.  He reported having feelings of 
helplessness and hopelessness.  There was no deficit in his 
general fund of knowledge or abstract or concrete thinking.  
Insight and judgment were fair.  The diagnosis was PTSD.  

A November 1992 VA clinical note reported that the veteran 
continued to suffer from depression, sleeplessness, social 
withdrawal and crying spells.  He had very low self esteem 
because he had no income and therefore was dependent on his 
girlfriend and stated that others treated him as if he was 
worthless.  A VA discharge summary reflects that the veteran 
was hospitalized from June to July 1993 with complaints of 
depression, crying spells, withdrawal, problems with anger, 
confusion, increased anxiety, nightmares and family discord.  
It was noted that he had been jailed the day before for 
assaulting his girlfriend.  Discharge diagnoses included PTSD 
and alcohol dependence, continuous, in remission.  The Global 
Assessment of Functioning (GAF) score was 50.  In September 
1993, the veteran complained of increased anxiety, terrible 
nightmares and an inability to sleep.  In December 1993, it 
was noted that the veteran maintained a severely avoidant 
attitude, living in a remote area that was isolated.  The 
examiner noted that the veteran was less tense and dysphoric 
than usual.  He was continued on his present medications.  

A June 1996 VA outpatient psychology progress note from the 
PTSD clinic indicates that the veteran received individual 
psychotherapy once a month for the past year.  He had 
nightmares and intrusive thoughts, and described hyperarousal 
symptoms of disturbed sleep, startle response, anxiety in 
crowded places and hypervigilance.  He was socially avoidant 
and reported spending much of his time alone in his 
apartment.  He had not had a job for a number of years.  His 
mood was depressed and he admitted to periodic suicidal 
ideation without homicidal ideation, although he did have 
problems with anger control.  There was no evidence of 
psychosis.  The diagnosis was PTSD.  Continued supportive 
psychotherapy once a month was recommended.  

In a July 1998 statement, the VA PTSD Clinical Team (PCT) 
coordinator reported that the veteran continued to have 
severe PTSD symptoms, the main feature being that he was 
extremely anxious around people.  It was reported that the 
veteran was very socially isolative and stayed in his 
apartment most of the time usually not even answering the 
door or telephone.  He appeared to tolerate work therapy at 
the VA Medical Center only because it was a protective, 
supportive environment in which he was given great 
flexibility to go to other therapy appointments or not to 
work if he did not feel up to it.  

On VA examination in February 1999, the veteran complained of 
having recurrent nightmares and a hair trigger temper.  He 
indicated that the nightmares were more frequent and intense 
in August and September as these were the anniversaries of 
the traumatic events he experienced in service.  He stated 
that the sight of "Orientals" gave him flashbacks and that 
he was startled by sounds of choppers.  He could not watch 
television because of the possibility of war themes.  He 
reported that for the past three years he had been working at 
the ITP program at the local VA Medical Center earning $2.10 
an hour.  He was currently living alone in a federally 
subsidized apartment.  He stated that occasionally he did 
some of his own grocery shopping, but most often a friend did 
this for him.  He had a couple of friends but was not 
involved in any community social activities.  He stated that 
he often remained secluded from Thursday to Monday and did 
not even answer the door.  He stated that he was primarily a 
loner, and did not involve himself with others.  

Objective findings noted that the veteran was withdrawn, soft 
spoken and appeared sad and depressed.  He was clean shaven 
and neatly dressed.  His speech was coherent and his thoughts 
were organized and goal directed with no delusions or 
hallucinations.  There were no bizarre thoughts expressed or 
bizarre behavior observed.  His memory organization and 
concentration were intact.  The diagnosis was PTSD.  The GAF 
score was 45.  

In a progress note dated on March 31, 1999, a VA clinical 
psychologist reported seeing the veteran bimonthly over the 
past year.  He indicated that the veteran continued to be 
severely impaired by his PTSD symptoms.  The psychologist 
noted that the veteran reported being extremely isolative: 
not answering the door or phone, keeping curtains closed, 
staying in the apartment for long periods of time.  The 
veteran appeared significantly depressed and reported 
periodic thoughts of suicide, although he denied intent to 
harm himself or others.  He reported significant anxiety 
around groups of people.  He was mistrustful of others and 
reported that he held his anger in and felt like he was often 
on the verge of exploding in rage.  He reported feeling like 
something bad was going to happen all the time.  He had 
intrusive memories of traumatic events from the military and 
had difficulty sleeping.  He avoided relationships with other 
people and had not held a job for many years.  The 
psychologist noted that the treatment sessions had not 
significantly improved the veteran's general level of 
functioning.  The diagnosis was PTSD.  His GAF score was 40.  

In a January 2000 statement and treatment report from E. T., 
Ph.D., Dr. T. noted that she had met with the veteran on 
December 27, 1999 for an initial rehabilitation evaluation 
and employability assessment.  She indicated that the veteran 
last worked full time in 1987 and that he had tried many 
jobs, but due to his symptomatology was either fired, walked 
away or was involved in altercations with supervisors, 
coworkers or any figure of authority.  She indicated that the 
veteran had not had substantial work activity within the past 
15 years.  Dr. T. reported that the following symptoms caused 
severe and pervasive social, personal and vocational 
problems: difficulty concentrating and completing tasks in a 
timely fashion and staying focused; panic attacks; short and 
long term memory loss; flashbacks and intrusive thoughts; 
insomnia; overwhelming feelings of anger and sorrow with 
crying spells; freezing; withdrawal and isolation; and severe 
depression.  She opined that due to the severe symptomatology 
the veteran was currently experiencing he was not a viable 
rehabilitation candidate.  She also concluded that due to the 
symptomatology the veteran was unable to sustain substantial, 
gainful work activity at any skill or exertional level.  His 
GAF score was 40.  

In a February 2000 statement, Dr. C. L., a VA physician, 
reported that the veteran had been attending the PCT clinic 
for years to try and deal with his PTSD symptoms which 
continued to plague him.  The physician noted that the 
veteran had severe sleep problems due to nightmares of 
Vietnam and that he was started on Serzone about a year ago 
with some apparent initial improvement in depression.  

A February 2000 VA progress note reported that the veteran 
continued to be severely disabled by his PTSD symptoms which 
included intrusive memories, nightmares, anxiety, 
hypervigilance and anger control problems.  It was noted that 
these symptoms made him very socially isolative.  He reported 
feeling like he was going to explode at times and reported 
occasionally having homicidal thoughts, but no plans or 
intentions to act on them.  He also had suicidal thoughts at 
times.  He was very emotionally guarded and reported 
difficulty in establishing and maintaining relationships.  He 
reported problems in a relationship he was having with a 
woman because of his inability to communicate about his 
feelings and because of his emotional withdrawal.  He 
reported memory and concentration problems.  It was noted 
that despite treatment, which consisted of individual 
psychotherapy sessions, the veteran remained severely 
mistrustful of everyone to the extent that it pervasively 
impaired his ability to function.  The diagnosis was PTSD, 
severe.  His GAF score was 35.  

The veteran was afforded a VA psychiatric examination in 
September 2000.  At that time, his subjective complaints 
included having unprovoked crying spells, nightmares, 
disturbed sleep, panic attacks, and a quick temper.  He also 
indicated that he exploded easily when he did not agree with 
the opinion of others.  In relating his occupational and 
social history, it was noted that the veteran was currently 
living in a rooming house, and took most of his meals and did 
his laundry at the VA Medical Center.  The examiner noted 
that the clothes the veteran was wearing were clean, but that 
the jeans were in a tattered state.  The veteran reported 
spending his waking hours sitting and staring and at other 
times having unprovoked crying spells.  He stated that he had 
no friends, that he was a loner, and that he did not engage 
in any recreational or diversional activities.  His 
medications included Nefazodone and Temazepam which he felt 
were of some help.  

On objective evaluation, it was noted that the veteran sat 
quietly with a look of sadness, loneliness and despair.  
Several times he began to cry when talking about his poor 
relationship with his children, which he attributed to his 
impaired state.  His speech was of low volume, but of normal 
rate and coherent.  His thoughts were organized and there was 
no evidence of hallucinations or delusions.  His memory and 
concentration were good.  The examiner noted that the veteran 
appeared in a disheveled state as indicated with tattered and 
torn jeans, uncombed and unwashed hair, and evidence that he 
had not shaved for a week or more.  The diagnosis was PTSD.  
His GAF score was 40.  

A VA progress note dated in December 2001 reported that the 
veteran continued to be severely disabled by his PTSD 
symptoms.  It was said that he remained severely mistrustful 
of everyone to the extent that it pervasively impaired his 
ability to function and prevented him from being able to 
maintain any type of normal employment.  His GAF score was 
36.  

In a December 2001 statement, Dr. L. H., a clinical 
coordinator at Grand Rapids Vet Center reported that she had 
met with the veteran two days before to conduct a diagnostic 
interview.  She opined that the veteran was totally and 
permanently disabled occupationally and socially because of 
his combat-related PTSD.  

At a RO hearing in April 2000, and at a Travel Board hearing 
in December 2001, the veteran reported experiencing the 
following symptomatology: panic attacks, social isolation, 
problems communicating, suicidal ideations, feelings of 
helplessness, nightmares and problems sleeping.  He indicated 
that he had worked a few odd jobs over the years and that his 
supervisors arranged it so that he worked alone.  He reported 
receiving psychiatric therapy at least twice a month.  See 
April 2000 and December 2001 hearing transcripts.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

As noted above, service connection was granted for PTSD in 
March 1999; aside from two periods of temporary total 
evaluation under 38 C.F.R. § 4.29, the disability has been 
evaluated as 50 percent disabling from March 1, 1991.  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet.App. 119 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  The 
Board finds that the applicable regulations in effect prior 
to November 7, 1996 are most favorable to the appellant.

Under the former rating criteria, a 50 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to maintain 
or retain employment.  A 100 percent is warranted when there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  See Johnson v. Brown, 7 Vet.App. 95, 97-
99 (1994) (held that the criteria in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, for a 100 percent evaluation were each 
independent bases for granting a 100 percent evaluation).

Considering all the evidence of record, and resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran's PTSD is productive of totally disabling 
symptomatology from July 2, 1992.  A longitudinal review of 
the evidence clearly shows that the veteran has experienced 
significant PTSD symptomatology throughout the rating period 
on appeal.  Significantly, however, the Board notes that a VA 
psychiatric evaluation dated July 2, 1992 indicated that the 
veteran had problems with sleeplessness and nightmares and 
was extremely avoidant.  The examiners concluded that he was 
unable to get or hold a job because of PTSD symptomatology, 
namely anxiety and discomfort around people.  This conclusion 
was confirmed by examining, and/or treating, physicians in 
December 1999 and December 2001.  The physicians attributed 
his unemployability to his PTSD symptomatology, which is 
manifested by flashbacks, sleep disturbance, nightmares, 
anxiety, intrusive thoughts, feelings of helplessness, and 
temper outbursts.  The Board acknowledges that the veteran's 
objective manifestations on psychiatric examinations may be 
construed as not reflecting manifestations of such severity 
as to prevent employment; nonetheless, the fact remains that 
competent medical health care providers have repeatedly found 
that the veteran's psychiatric pathology has rendered him 
unable to obtain or retain any substantially gainful 
employment for many years.  There is no evidence in the 
record to contradict these conclusions.  For this reason, the 
Board concludes that at least one of the criteria for a 100 
percent rating is met in the veteran's case.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).  

Because this conclusion is based on the evidence first found 
on a VA psychiatric evaluation on July 2, 1992, the 100 
percent rating is assigned effective as of July 2, 1992.  See 
Fenderson, (authorizing separate, "staged" ratings for 
separate periods of time based on facts found).  Prior to 
this date, the evidence shows that the veteran's psychiatric 
disability was manifested mainly by a depressed mood and 
social withdrawal.  In this regard, the Board notes that 
records dated in October 1991 and April 1992, respectively, 
indicated that the veteran's condition was stable and that 
his affect had improved.  This is not demonstrative of severe 
social and industrial inadaptability so as to warrant a 70 
percent rating under the old or revised rating criteria.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD, at any time during 
the period from March 1, 1991 to July 2, 1992.  The Board 
concludes, though, that the evidence supports a 100 percent 
evaluation, effective July 2, 1992.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD at 
any time during the period from March 1, 1991 to July 2, 1992 
is denied.  

Entitlement to a 100 percent rating for PTSD from July 2, 
1992 is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

